Citation Nr: 0820241	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Grave's disease, status post radioactive iodine therapy with 
resultant hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1976 and from April 1981 to January 1983.

In November 2002, the RO denied service connection for 
chronic fatigue syndrome on grounds that the disability had 
not been clinically diagnosed.  The veteran initiated an 
appeal, and the RO sent her a statement of the case (SOC).  
See 38 C.F.R. §§ 19.26, 20.200, 20.201 (2002).  Thereafter, 
however, she did not perfect the appeal by filing a 
substantive appeal.  As a result, the November 2002 decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302, 20.1103 (2002).

In March 2004, the Board of Veterans' Appeals (Board) denied 
service connection for Grave's disease, concluding that the 
disability was not incurred in or aggravated by service and 
could not be presumed to have been so incurred.  The veteran 
did not appeal the Board's determination.  As a result, that 
decision also became final.  38 U.S.C.A. §§ 7252, 7266 (West 
2002); 38 C.F.R. § 20.1100 (2003).

The present matter comes to the Board on appeal from a 
February 2005 decision by the RO that, in pertinent part, 
denied service connection for bipolar disorder; reopened the 
previously denied claim for service connection for chronic 
fatigue syndrome and denied that claim on the merits; and 
declined to reopen the previously denied claim for service 
connection for Grave's disease.

Although the RO has found that new and material evidence has 
been received to reopen the veteran's claim for service 
connection for chronic fatigue syndrome, the Board is 
required to consider that question independently.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Consequently, the issues on appeal have been characterized as 
set forth above, on the title page.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claims for service connection for chronic 
fatigue syndrome and Grave's disease.  For the reasons set 
forth below, the remaining issues on appeal-including the 
underlying matter of the veteran's entitlement to service 
connection for chronic fatigue syndrome and Grave's disease-
are being REMANDED for additional development.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  By a decision entered in November 2002, the RO denied 
service connection for chronic fatigue syndrome on the 
grounds that the disability had not been clinically 
diagnosed; the veteran initiated an appeal of the RO's 
decision, and she was issued an SOC, but she did not 
thereafter perfect the appeal by filing a substantive appeal.

2.  The evidence received since the time of the RO's November 
2002 decision includes medical diagnoses of chronic fatigue 
syndrome.

3.  By a decision entered in March 2004, the Board denied 
service connection for Grave's disease, concluding that the 
disability was not incurred in or aggravated by service and 
could not be presumed to have been so incurred; the veteran 
did not appeal the Board's determination.

4.  The evidence received since the time of the Board's March 
2004 decision includes an opinion from a private physician to 
the effect that it is at least as likely as not that the 
veteran's Grave's disease had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's November 2002 decision, denying service 
connection for chronic fatigue syndrome, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2007).

3.  The Board's March 2004 decision, denying service 
connection for Grave's disease, is final.  38 U.S.C.A. 
§§ 7252, 7266 (West 2002); 38 C.F.R. § 20.1100 (2003).

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for Grave's disease.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As noted above, the veteran's claims for service connection 
for chronic fatigue syndrome and Grave's disease have been 
the subject of adverse prior final decisions.  See 
Introduction, supra.  As a result, those claims may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudications.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2007).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowances includes, among other things, VA 
medical records containing medical diagnoses of chronic 
fatigue syndrome and an opinion from a private physician, 
Daniel Uba, M.D., to the effect that it is at least as likely 
as not that the veteran's Grave's disease had its onset in 
service.  This evidence was not before adjudicators when the 
veteran's claims were previously denied, relates to 
unestablished facts necessary to substantiate the claims 
(i.e., that she has a diagnosis of chronic fatigue syndrome 
and that Grave's disease was incurred in or aggravated by 
service), and, assuming its credibility, raises a reasonable 
possibility of substantiating the claims.  It is therefore 
new and material.  The claims for service connection for 
chronic fatigue syndrome and Grave's disease are reopened.

In view of the Board's present action on these claims, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The veteran's claims for service connection for chronic 
fatigue syndrome and Grave's disease are reopened; to this 
limited extent, the appeal is granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the veteran has testified that she was 
hospitalized during service in 1975 at the 97th General 
Hospital in Frankfurt, Germany for treatment of a Bartholin 
cyst.  She maintains that the records of that hospitalization 
are relevant to her appeal.  Currently, her claims file does 
not contain any reports of hospitalization from 1975.  Nor 
does it appear to contain any report of a separation 
examination from her first period of service.  Further 
development is required.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

In December 2004, the veteran reported that she had received 
relevant treatment from Dr. Daniel Uba.  In July 2007, she 
reported that she had also received relevant treatment at the 
VA Medical Center (VAMC) in Durham, North Carolina in May and 
June 2007.  Presently, the record on appeal contains a 
letter, but no clinical reports, from Dr. Uba.  In addition, 
there are no reports from the VAMC in Durham.  Because these 
reports could contain information relevant to the issues on 
appeal, efforts should be made to obtain them.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

The record shows that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  Thus 
far, it does not appear that any attempt has been made to 
obtain a complete copy of the medical records underlying the 
SSA's award.  Because the records from SSA could contain 
information pertinent to the present appeal, efforts should 
be made to procure them.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002) (absent review, 
the possibility that SSA records could contain relevant 
evidence cannot be foreclosed).

The evidence of record shows that the veteran has been 
diagnosed with bipolar disorder.  Her service medical records 
show that she complained of nervous trouble during service in 
1982, and she has testified, in essence, that she has 
experienced mood swings since at least 1977 (prior to her 
second period of service, when she attempted suicide by drug 
overdose).  Under the circumstances, the Board finds it 
necessary to afford her an examination for purposes of 
obtaining an opinion as to the likely onset and etiology of 
bipolar disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board also finds that it would 
helpful to obtain additional opinions as to the etiology of 
her chronic fatigue syndrome and Grave's disease, based on a 
review of the expanded record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
copies of any relevant clinical reports in 
the possession of Dr. Daniel Uba and to 
identify, and provide releases for (where 
necessary), any other care providers who 
might possess new or additional evidence 
pertinent to the claims here on appeal.  If 
the veteran provides adequate identifying 
information, and the necessary releases, 
assist her in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  Make efforts to obtain a copy of any 
records associated with the veteran's 
reported hospitalization at the 97th General 
Hospital in Frankfurt, Germany in 1975-as 
well as a copy of the report of the veteran's 
separation examination from her first period 
of service-following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the records should be fully 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
The evidence obtained, if any, should be 
associated with the claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Durham, North Carolina are associated 
with the claims file, to include any records 
of treatment dated in May and June 2007.  
Efforts to obtain the evidence should be 
fully documented in the claims file, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).

4.  Make efforts to obtain copies of records 
of any relevant VA treatment the veteran has 
received at the VAMC in Fayetteville, North 
Carolina since the time that records of such 
treatment were last procured in July 2007.  
Efforts to obtain the evidence should be 
fully documented in the claims file, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

5.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

6.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination.  After reviewing the claims 
file, examining the veteran, and conducting 
any testing deemed necessary, the examiner 
should offer an opinion as to each of the 
following questions:

a.  Does the veteran have bipolar 
disorder?

b.  If the veteran has bipolar 
disorder, is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that the disorder is 
etiologically related to symptoms 
manifested during service?  (The 
examiner should comment on the 
significance, if any, of the fact that 
the veteran was noted to appear angry, 
apathetic, defensive, guarded, and 
somewhat suspicious on an in-service 
evaluation in November 1982, and that 
she was noted to exhibit "many 
antisocial and passive-aggressive 
behavior patterns.")

c.  If the veteran has bipolar 
disorder, and it is at least as likely 
as not that the disorder is 
etiologically related to symptoms 
manifested during service, is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
veteran had bipolar disorder prior to 
her entry into the military in 1973, 
or prior to her re-entry in 1981?  
(The examiner should comment on the 
significance, if any, of the fact that 
the veteran attempted suicide in 
1977.)

d.  If it is clear and unmistakable 
that the veteran had bipolar disorder 
prior to one or both of her periods of 
service, is it clear and unmistakable 
that the pre-existing disability 
underwent no chronic or permanent 
increase in severity during service?

e.  If it is clear and unmistakable 
that the veteran had bipolar disorder 
prior to one or both of her periods of 
service, and it is debatable whether 
it underwent a chronic or permanent 
increase in severity during service, 
is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) 
that any increase in severity during 
service was due to the natural 
progress of the condition?

f.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's bipolar 
disorder (if present) is due to, or 
has been chronically or permanently 
worsened by, chronic fatigue syndrome 
and/or Grave's disease?

A complete rationale for all opinions should 
be provided.

7.  Also arrange to have the veteran 
scheduled for an examination in 
endocrinology.  After reviewing the claims 
file, examining the veteran, and conducting 
any testing deemed necessary, the examiner 
should offer an opinion as to each of the 
following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that symptoms manifested 
during service were related to Grave's 
disease?  (The examiner should discuss 
and comment on, among other things, 
the November 2004 opinion from the 
veteran's private physician, Dr. 
Daniel Uba, to the effect that it is 
at least as likely as not that in-
service complaints of weight loss, 
fatigue, and apathy were the first 
signs of Grave's disease.)

b.  If it is at least as likely as not 
that symptoms manifested during 
service were related to Grave's 
disease, is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the veteran had 
Grave's disease prior to her entry 
into the military in 1973, or prior to 
her re-entry in 1981?

c.  If it is clear and unmistakable 
that the veteran had Grave's disease 
prior to one or both of her periods of 
service, is it clear and unmistakable 
that the pre-existing disability 
underwent no chronic or permanent 
increase in severity during service?

d.  If it is clear and unmistakable 
that the veteran had Grave's disease 
prior to one or both of her periods of 
service, and it is debatable whether 
it underwent a chronic or permanent 
increase in severity during service, 
is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) 
that any increase in severity during 
service was due to the natural 
progress of the condition?

e.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's Grave's 
disease is due to, or has been 
chronically or permanently worsened 
by, chronic fatigue syndrome and/or 
bipolar disorder?

A complete rationale for all opinions should 
be provided.

8.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for an examination in 
rheumatology.  After reviewing the claims 
file, examining the veteran, and conducting 
any testing deemed necessary, the examiner 
should offer an opinion as to each of the 
following questions:

a.  Does the veteran satisfy the 
criteria for a diagnosis of chronic 
fatigue syndrome as prescribed by VA 
regulation?  See 38 C.F.R. § 4.88a.

b.  If the veteran satisfies the VA 
criteria for a diagnosis of chronic 
fatigue syndrome, is it at least as 
likely as not (i.e., is it 50 percent 
or more probable) that the disorder is 
etiologically related to symptoms 
manifested during service?  (The 
examiner should comment on the 
significance, if any, of the fact that 
the veteran complained of exhaustion 
during her second period of service, 
and that she also reported occasional 
headaches, leg cramps, painful feet, 
left-sided chest pain, nervous 
trouble, and trouble falling and 
staying asleep.)

c.  If the veteran satisfies the VA 
criteria for a diagnosis of chronic 
fatigue syndrome, and it is at least 
as likely as not that the disorder is 
etiologically related to symptoms 
manifested during service, is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
veteran had chronic fatigue syndrome 
prior to her entry into the military 
in 1973, or prior to her re-entry in 
1981?

d.  If it is clear and unmistakable 
that the veteran had chronic fatigue 
syndrome prior to one or both of her 
periods of service, is it clear and 
unmistakable that the pre-existing 
disability underwent no chronic or 
permanent increase in severity during 
service?

e.  If it is clear and unmistakable 
that the veteran had chronic fatigue 
syndrome prior to one or both of her 
periods of service, and it is 
debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that any 
increase in severity during service 
was due to the natural progress of the 
condition?

f.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's chronic 
fatigue syndrome (if present) is due 
to, or has been chronically or 
permanently worsened by, bipolar 
disorder and/or Grave's disease?

A complete rationale for all opinions should 
be provided.

9.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the veteran and her 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 3.307, 3.309, and 
4.88a; the current version of 38 C.F.R. 
§ 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159); the former 
and current versions of 38 C.F.R. § 3.310 
(see Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310)); and a discussion of the 
evidence received since the last SSOC was 
issued in July 2007.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


